Citation Nr: 0332213	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome or fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On [April 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request 
verification of any and all periods of 
active, inactive, or reserve military 
duty, from September 1973, specifically 
to include any ACDUTRA, INACDUTRA, or 
Active Army Reserve duty from November 
1976 to November 1978.  

In conjunction with the above request, 
ask NPRC, or any other appropriate 
agency, for copies of any additional 
service medical records for the veteran, 
not only for his verified service from 
September 1966 to September 1973 (records 
appear to be on file already, but may or 
may not be complete), as well as all 
periods of subsequent military duty yet 
to be verified, including from November 
1976 to November 1978, or any other 
indicated periods of military service for 
dates from September 1973.  If no service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact-specific to 
the period(s) of time for any such 
records.  
2.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA):  A copy of 
the complete medical records relied upon 
concerning the August 1995 decision 
granting SSA benefits to the veteran and 
any SSA decision regarding SSA benefits 
dated after August 1995 for the veteran, 
along with copies of all exhibits, 
attachments, or referenced medical 
records, as well copies of all medical 
records pertinent to treatment of the 
veteran for myofascial pain syndrome, or 
any upper or lower extremity 
symptomatology, neck or back pain.  Note 
that under 38 U.S.C. § 5103A(b)(3), we 
are obligated to continue trying to 
obtain evidence from a Federal department 
or agency "unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile."
3.  Please obtain any necessary release 
form(s) from the veteran, and 
specifically request copies of any 
treatment records pertaining the veteran 
for myofascial pain syndrome from the 
following, but advise the veteran that 
the request is limited to only such 
records which are not already on file:  
Cecil B. Knox, III, M.D., records dated 
from January 1999 to the present; 
Richard T. Jackson, M.D., records dated 
from August 1991 to the present; 
Kenneth W. Gray, M.D., records dated from 
September 1996 to the present; 
Morgan E. Scott, M.D., records dated from 
April 1997 to the present; 
N. Laura Liles, D.O., records dated from 
October 1994 to the present;
Professional Rehab Associates, Inc., 
records dated from April 1997 to the 
present; as well as 
Drs. E. M. Cube and Harris.  

4.  Obtain the veteran's medical records 
from the VA Medical Center(s) in Salem, 
Virginia, or any other VAMC identified by 
the veteran for any treatment for 
myofascial pain syndrome, or any upper or 
lower extremity symptomatology, neck or 
low back pain, or related symptomatology 
during the period of November 1998 to the 
present.  Request any and all VA hospital 
or inpatient treatment records.

5.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s): Orthopedic and 
Neurologic, specifically to determine-
from the documented clinical history--the 
etiology, and likely date of onset, of 
the veteran's myofascial pain syndrome, 
with reference both to the documented 
clinical history, as well as the service 
medical records, and the August 1973 
discharge report of examination and 
report of medical history, as well as 
with identification of any other 
documentary supporting evidence regarding 
the etiology of myofascial pain syndrome, 
if found on examination.  Send the claims 
folder to the examiner(s) for his/her 
specific, detailed, comprehensive, and 
thorough review.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





